Case 1:17-cv-04819-GBD-BCM Document 499 Filed 01/28/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAPSTONE LOGISTICS HOLDINGS, INC.;
CAPSTONE LOGISTICS, LLC; PINNACLE
WORKFORCE LOGISTICS, L.L.C.,

 

Plaintiffs,

17 Civ. 4819 (GBD) (BCM)

~against-

PEDRO NAVARRETE; DAVID POFFENBERGER;
STEVEN WILLIS; MARIO ROJAS; HUMANO, LLC,

Defendants.
GEORGE B. DANIELS, District Judge:
The Clerk of the Court is directed to close ECF Nos. 444, 446, 456, 457, 459, and 462.

These motions were resolved on the record at the January 28, 2021 pretrial conference.

Dated: January 28, 2021
New York, New York
SO ORDERED.

Aan 8 2 Dinuk=

GED R GE B. DANIELS
GER CEP. DAN DISTRICT JUDGE

 

 
